This action is in reply to the Amendments filed on 03/25/2021.
Claims 1-20 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 03/25/2021, has been entered. Claims 1, 9, 14, 15 and 17 have been amended.
35 USC § 112 Rejection
            The 35 USC § 112(b) rejections have been withdrawn pursuant Applicant’s amendments. 

35 USC § 101 Rejection
	The 35 USC § 101 rejection has been withdrawn pursuant Applicant’s amendments and arguments. Specifically, the amended claims apply the abstract idea into a practical application as the judicial exception is applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al (US 2017/0134335 A1), as previously cited and hereinafter Goldstein, in view of Haubold et al. (US 2018/0182013 A1), as previously cited and hereinafter Haubold.

Regarding claim 1, Goldstein discloses a method (i.e. abstract) comprising:
	-receiving, via an application programming interface (API) associated with a third-party provider search system, a search query associated with product brand data submitted by a user device (Goldstein, see at least: [0015], [0070], and [0029] - “receiving, over a network, a communication that is a part of a conversation involving one or more users, whereby the networked system is a participant in the conversation (e.g., explicitly indicated as a recipient of the communication). The networked system analyzes the communication including inferring a preference based on metadata in the communication [i.e. submitted by a user device]. Using the inferred preference, the networked system triggers a search process. The results of the search process are used by the networked system to generate a customized response, which is transmitted to a device of the user…” and “sentiment analysis module 306 also looks at the types of questions that are asked in the message to determine a travel phase of the user [i.e. identifying, by the processing device, a context associated with the search query]. In the exploratory phase, the questions can include, for example…“I want to book the Sheraton [i.e. a search query associated with product brand data] in Portland on January 10.”” and “the search engine 212 may construct an API request (or the search query generated by the constructor module 210 is the API request) and makes API calls to the third-party systems 108 requesting information or the options [i.e. receiving, via an application programming interface (API) associated with a third-party provider search system, a search query]. For example, the API call triggers a hotel system to identify available hotel rooms in a particular location over a particular time period and determine corresponding room rates”); 
-transforming, by a processing device, the search query into a natural language format inquiry by extracting at least one information element from the search query (Goldstein, see at least: [0047], [0028], and [0016] - “natural language processing module 302 is configured to use natural language processing algorithms to understand what the user has asked or communicated in a communication [i.e. transforming the search query]…the natural language processing 302 parses the communication in order to identify key terms that are provided to the constructor module 210 to generate the search query [i.e. into a natural language format inquiry]” and “constructor module 210 is configured to construct a search query based in part on data obtained (e.g., extracted [i.e. by extracting at least one information element from the search query], parsed) or inferred from the communications in the conversation” and “networked system 102 comprises one or more server machines [i.e. by a processing device] configured to automatically receive and analyze conversations (e.g., communications exchanged) with users”); 
-identifying, by the processing device, knowledge information from one or more prescribed databases storing the product brand data based on the natural language format inquiry comprising the at least one information element (Goldstein, see at least: [0133] and [0017] - “a search of one or more third party systems is triggered using the search query. Accordingly, the search engine 212 receives the search query constructed by the constructor module 210 [i.e. based on the natural language format inquiry comprising the at least one information element], and triggers one or more searches to identify information or matching options (e.g., travel components). In some example embodiments, the search engine 212 [i.e. by the processing device] triggers the third-party systems 108, via API calls, to identify the information or matching options [i.e. identifying knowledge information]” and “Each of the third-party systems 108 may be, or include a database (or data storage) [i.e. knowledge information from one or more prescribed databases dedicated to the product brand data] that comprises corresponding information or are associated with selectable options. For example, a third-party system 108 may be a hotel system that includes a database of hotel room inventory”); 
-a user dialog interface displayed to the user device to enable a communication to collect additional information (Goldstein, see at least: [0021] and [0081] - “the networked system 102 102 is a participant (e.g., the user includes the networked system 102 as recipient of the communication). The communication may comprise an e-mail, an SMS or MMS (or other form of a text messaging), chat message, or any other form of communication that is exchangeable between participants [i.e. a user dialog interface displayed to the user device to enable a communication]” and “if a determination is made to respond, a determination is made in operation 510 as to whether the response should include a question or a comment/result (e.g., a location, a set of hotels). For example, if the networked travel system 102 needs clarification or is uncertain of the travel phase, the networked system 102 will ask a question in operation 512 to clarify the situation [i.e. to enable a communication to collect additional information]”); 
-receiving, from the user device via the user dialog interface, the additional information (Goldstein, see at least: [0081] and [0021] - “if a determination is made to respond, a determination is made in operation 510 as to whether the response should include a question or a comment/result (e.g., a location, a set of hotels). For example, if the networked travel system 102 needs clarification or is uncertain of the travel phase, the networked system 102 will ask a question in operation 512 to clarify the situation [i.e. receiving, from the user device via the user dialog interface, the additional information]” and “the networked system 102 receives communications included in conversations in which the networked system 102 is a participant (e.g., the user includes the networked system 102 as recipient of the communication). The communication may comprise an e-mail, an SMS or MMS (or other form of a text messaging), chat message, [i.e. from the user device via the user dialog interface]”); and 
-transmitting, via the API associated with the third-party provider search system, a communication (Goldstein, see at least: [0081] - “The search process may comprise one or more 212 to the third-party systems 108 that trigger each of the third-party systems 108 to perform a search for options [i.e. transmitting, via the API associated with the third-party provider search system, a communication]”).
Goldstein does not explicitly disclose generating a user dialogue interface, by the processing device, and enabling a communication to collect additional information to supplement the knowledge information; additional information being used to supplement knowledge information; and transmitting a second communication comprising the knowledge information and the additional information.
Haubold, however, teaches requesting information from a user via text (i.e. [0059]), including the known technique of generating a user dialogue interface, by the processing device, and enabling a communication to collect additional information to supplement the knowledge information (Haubold, see at least: [0059] and [0018] - “the search engine computing system 140 provides a questionnaire, survey, or other request for information to a user 101 that has searched for a product and visited the associated merchant location…the user 101 is provided with the request by an instant message or other messaging function on an application on the user computing device 110, such as a digital wallet application, a shopping application, or a social media application. In another example, the user 101 is provided with the request via email, text, [i.e. generating a user dialogue interface, by the processing device, and enabling a communication] or in any other suitable manner” and “When the user provides a response with additional data to support or contradict the inventory data provided by the merchant, the additional data may be aggregated with additional data from other users. Thus, if ten users all had a similar experience searching for a product at a merchant location, then that data can be 
the known technique of additional information being used to supplement knowledge information (Haubold, see at least: [0018] - “When the user provides a response with additional data to support or contradict the inventory data provided by the merchant, the additional data may be aggregated with additional data from other users. Thus, if ten users all had a similar experience searching for a product at a merchant location, then that data can be used to supplement, refine, replace, or support the merchant computing system inventory data [i.e. additional information being used to supplement the knowledge information]”); and 
the known technique of transmitting a second communication comprising the knowledge information and the additional information (Haubold, see at least: [0018] and [0019] - “if ten users all had a similar experience searching for a product at a merchant location, then that data can be used to supplement, refine, replace, or support [i.e. comprising the knowledge information and the additional information] the merchant computing system inventory data” and “if a merchant computing system indicates that twenty units are available, and ten users indicate that the store was sold out [i.e. the additional information], the search engine computing system can take appropriate action. For example, the search engine computing system overrides the merchant computing system data and provides a display to future users that the product is sold out [i.e. transmitting a second communication comprising the knowledge information and the additional information]”). This known technique is applicable to the method of Goldstein as they both share characteristics and capabilities, namely, they are directed to requesting information from a user via text.


Regarding claim 2, Goldstein in view of Haubold teaches the method of claim 1. Goldstein further discloses:
-wherein the knowledge information indicates a location on the user dialog interface of an event associated with the product brand data (Goldstein, see at least: [0029] and [0083] - “the search engine 212 accesses partner databases located at the third-party systems 108 to identify the options. In these embodiments, the search engine 212 may construct an API request (or the search query generated by the constructor module 210 is the API request) and makes API calls to the third-party systems 108 requesting information or the options. For example, the API call 216 can also respond to user feedback with ideas that better meet a group's travel needs based on a variety of parameters (e.g., budget, location, time of day, date range, trip type (e.g., romantic, adventure, business)) [i.e. an event associated with the product brand data]”).

Regarding claim 3, Goldstein in view of Haubold teaches the method of claim 1. Goldstein further discloses:
-wherein the search query comprises at least one of: voice data, text data or a user display gesture received at the user device (Goldstein, see at least: [0021] - “the networked system 102 receives communications included in conversations in which the networked system 102 is a participant (e.g., the user includes the networked system 102 as recipient of the communication). The communication may comprise an e-mail, an SMS or MMS (or other form of a text messaging), chat message, or any other form of communication that is exchangeable between participants [i.e. search query comprises text data]”).

Regarding claim 4, Goldstein in view of Haubold teaches the method of claim 1. Goldstein further discloses:
-wherein the user dialog interface comprises at least one of: chat-message interface, search card or an interactive map interface (Goldstein, see at least: [0021] - “the networked system 102 receives communications included in conversations in which the networked system 102 is a participant (e.g., the user includes the networked system 102 as recipient of the communication). The communication may comprise an e-mail, an SMS or MMS (or other form of a text messaging), chat message [i.e. wherein the user dialog interface comprises a chat- message interface], or any other form of communication that is exchangeable between participants”).

Regarding claim 5, Goldstein in view of Haubold teaches the method of claim 1. Goldstein further discloses:
-identifying a gap in the knowledge information associated with the product brand data based on the search query (Goldstein, see at least: [0040] - “there will be instances in which the networked system 102 is not “sure enough” it will be able to confidently reply [i.e. identifying a gap in the knowledge information associated with the product brand data based on the search query]”).

Regarding claim 6, Goldstein in view of Haubold teaches the method of claim 5. Goldstein further discloses:
-responsive to identifying the gap, providing a request to the user device for update information regarding the gap in the knowledge information of the product brand data (Goldstein, see at least: [0081] - “if a determination is made to respond, a determination is made in operation 510 as to whether the response should include a question or a comment/result (e.g., a location, a set of hotels). For example, if the networked travel system 102 needs clarification or is uncertain of the travel phase [i.e. responsive to identifying the gap], the networked system 102 will ask a question in operation 512 to clarify the situation [i.e. providing a request to the user 

Regarding claim 7, Goldstein in view of Haubold teaches the method of claim 5. Goldstein further discloses:
-responsive to identifying the gap, providing a request to a merchant system associated with the product brand data for updated information regarding the gap in the knowledge information (Goldstein, see at least: [0040] - “there will be instances in which the networked system 102 is not “sure enough” it will be able to confidently reply [i.e. responsive to identifying the gap]. In these cases, the networked system 102 may either give a “best guess” reply (e.g., with a “sorry if this is totally off”-type comment) to the user or forward the question to a human agent (e.g., with an e-mail, text message to an agent's phone), so that a known-sensible reply can be provided [i.e. providing a request to a merchant system associated with the product brand data for updated information regarding the gap in the knowledge information]. The networked system 102 will then learn from this to form future replies in line with previously described learning techniques”).

Claims 9-15 recite limitations directed towards a system (i.e. abstract) comprising:
-a memory (Goldstein, see at least: [0137] - “a main memory 804, and a static memory 806, which are configured to communicate with each other via a bus 808”); and
-a processing device, operatively coupled to the memory (Goldstein, see at least: [0137] - “machine 800 includes a processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit 804”).
The rest of the limitations recited in claims 9-15 are parallel in nature to those addressed above for claims 1-7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-7, respectively.

Claims 17-19 recite limitations directed towards a non-transitory computer-readable medium comprising instructions that are executed by a processing device (Goldstein, see at least: [0134] - “components of a machine 800, according to some example embodiments, able to read instructions 824 from a machine-readable medium 822 (e.g., a non-transitory machine-readable medium, a machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof) and perform any one or more of the methodologies discussed herein”). The limitations recited in claims 17-19 are parallel in nature to those addressed above for claims 1, 5 and 6, respectively, and are therefore rejected for those same reasons set forth above in claims 1, 5 and 6, respectively.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Haubold, in further view of Ehsani et al. (US 2013/0282757 A1), as previously cited and hereinafter Ehsani.

Regarding claim 8, Goldstein in view of Haubold teaches the method of claim 7. Goldstein further discloses:
102 is not “sure enough” it will be able to confidently reply. In these cases, the networked system 102 may either give a “best guess” reply (e.g., with a “sorry if this is totally off”-type comment) to the user or forward the question to a human agent (e.g., with an e-mail, text message to an agent's phone), so that a known-sensible reply can be provided. The networked system 102 will then learn from this to form future replies [i.e. providing the updated information regarding the product brand data to a controller device] in line with previously described learning techniques”).
Goldstein in view of Haubold does not explicitly teach providing the updated information regarding the product brand data to a controller device to verify.
Ehsani, however, teaches a question-answering system (i.e. [0095]), including the known technique of providing updated information regarding product brand data to a controller device to verify (Ehsani, see at least: [0093] - “the developer IDE will contain scripts that process such application logs on a regular basis such as every day and sends the data to the MTurk project engine will have yet another script that creates project tasks for MTurk members to provide additional information for such foods such as basic food category, brand name [i.e. providing the updated information regarding the product brand data], a recipe or food preparation method.  Once the MTurk results have been validated [i.e. to a controller device to verify] and sent back to the application module generator, the generator will update the application's food database with the new, crowdsourced information”). This known technique is applicable to the method of Goldstein in view of Haubold as they both share characteristics and capabilities, namely, they are directed to a question-answering system.


Claim 16 recites limitations directed towards a system (i.e. abstract). The limitations recited in claim 16 is parallel in nature to those addressed above for claim 8 and are therefore rejected for those same reasons set forth above in claim 8.

Regarding claim 20, Goldstein in view of Haubold teaches the non-transitory computer-readable medium of claim 19. Goldstein further discloses:
-provide the updated information regarding the product brand data to a controller device (Goldstein, see at least: [0040] - “there will be instances in which the networked system 102 is not “sure enough” it will be able to confidently reply. In these cases, the networked system 102 may either give a “best guess” reply (e.g., with a “sorry if this is totally off”-type comment) to the user or forward the question to a human agent (e.g., with an e-mail, text message to an agent's phone), so that a known-sensible reply can be provided. The networked system 102 will 
Goldstein in view of Haubold does not explicitly teach providing the updated information regarding the product brand data to a controller device to verify.
Ehsani, however, teaches a question-answering system (i.e. [0095]), including the known technique of providing updated information regarding product brand data to a controller device to verify (Ehsani, see at least: [0093] - “the developer IDE will contain scripts that process such application logs on a regular basis such as every day and sends the data to the MTurk project engine will have yet another script that creates project tasks for MTurk members to provide additional information for such foods such as basic food category, brand name [i.e. providing the updated information regarding the product brand data], a recipe or food preparation method.  Once the MTurk results have been validated [i.e. to a controller device to verify] and sent back to the application module generator, the generator will update the application's food database with the new, crowdsourced information”). This known technique is applicable to the non-transitory computer-readable medium of Goldstein in view of Haubold as they both share characteristics and capabilities, namely, they are directed to a question-answering system.
          It would have been recognized that applying the known technique of providing updated information regarding product brand data to a controller device to verify, as taught by Ehsani, to the teachings of Goldstein in view of Haubold would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar non-transitory computer-readable mediums. Further, adding providing updated information regarding product brand data to a controller device to verify, as taught by Ehsani, into the method of Goldstein in view of Haubold would have been .

Response to Arguments
Rejections under 35 U.S.C. §103
	Applicant argues that the cited references fail to describe, teach or suggest “transforming, by a processing device, the search query into a natural language format inquiry by extracting at least one information element from the search query” (Remarks, pages 8-9).
	Examiner respectfully disagrees. Goldstein discloses a natural language processing module that extracts and parses [i.e. by extracting at least one information element from the search query] what a user has asked in a communication [i.e. search query] to identify key terms that are sent to a constructor module that uses these key terms to construct a search query [i.e. transforming the search query into a natural language format inquiry] and these modules are part of a networked system comprising server machines [i.e. by a processing device] (see Goldstein, [0047], [0028], and [0016]). The question received in the communication from the user is the search query that is then processed to extract and parse key terms, via natural language processing algorithms, to construct a search query (i.e. a natural language format inquiry). Thus, Goldstein discloses this limitation.

	Applicant further argues that the cited references fail to teach or suggest “identifying, by the processing device, knowledge information from one or more prescribed databases storing the 
	Examiner respectfully disagrees. Goldstein discloses the search query that had been constructed using natural language processing [i.e. the natural language format inquiry comprising the at least one information element] is received by a search engine that triggers third party systems to identify the information in the search query [i.e. identifying, by the processing device, knowledge information], where the third party systems include a database that comprises the corresponding information [i.e. knowledge information from one or more prescribed databases] including hotel room information [i.e. storing the product brand data] (see Goldstein, [0133] and [0017]). Thus, Goldstein discloses this limitation.

	Applicant further argues that the cited references fail to teach or suggest “receiving, from the user device via the user dialog interface, the additional information to supplement the knowledge information” and “transmitting, via the API associated with the third-party provider search system, a second communication comprising the knowledge information and the additional information” (Remarks, pages 8-9).
	Examiner respectfully disagrees. Goldstein discloses a user providing a clarification [i.e. receiving additional information] via an SMS or chat communication [i.e. from the user device via the user dialog interface] (Goldstein, [0081] and [0021]). Haubold teaches a user providing a response with additional data to support merchant system data [i.e. the additional information to supplement] they had searched [i.e. supplement the knowledge information] (see Haubold, [0018]). Thus, Goldstein in view of Haubold teaches “receiving, from the user device via the user dialog interface, the additional information to supplement the knowledge information.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Copeland et al. (US 2015/0379554 A1) teaches communicating with external systems via API.
-Smith et al. (US 2018/0349474 A1) teaches querying external databases via API.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684